Title: Deed to Robert Lewis, 13 August 1796
From: Washington, George
To: Lewis, Robert


        
          [Mount Vernon, 13 Aug. 1796]
        
        I do by these presents give, and (if Deeds of Conveyance should not have been made before) hereby oblige my heirs, Executors and Administrators to fulfil, all the Lands which I hold on Deep run, or its branches in the County of Fauquier unto my Nephew Robert Lewis and to his heirs or Assigns forever. Given under my hand and Seal this 13th day of August 1796
        
          Go: Washington
        
      